Name: Council Regulation (EC, Euratom) NoÃ 2104/2005 of 20 December 2005 adjusting, with effect from 1 July 2005 , the remuneration to pensions of officials to other servants of the European Communities to the correction coefficients applied thereto
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  social protection;  executive power and public service
 Date Published: nan

 22.12.2005 EN Official Journal of the European Union L 337/7 COUNCIL REGULATION (EC, EURATOM) No 2104/2005 of 20 December 2005 adjusting, with effect from 1 July 2005, the remuneration to pensions of officials to other servants of the European Communities to the correction coefficients applied thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Protocol on the Privileges to Immunities of the European Communities, to in particular Article 13 thereof, Having regard to the Staff Regulations of officials to the Conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations to Annexes VII, XI and XIII thereto, and the first paragraph of Article 20 and Articles 64 and 92 of the Conditions of employment of other servants, Having regard to the proposal from the Commission, Whereas: in order to guarantee that the purchasing power of Community officials to other servants develops in parallel with that of national civil servants in the Member States, the remuneration to pensions of officials to other servants of the European Communities should be adjusted under the 2005 annual review, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2005, the date 1 July 2004 in the second paragraph of Article 63 of the Staff Regulations shall be replaced by 1 July 2005. Article 2 With effect from 1 July 2005, the table of basic monthly salaries in Article 66 of the Staff Regulations applicable for the purposes of calculating remuneration to pensions shall be replaced by the following: 1.7.2005 Step Grade 1 2 3 4 5 16 15 255,00 15 896,04 16 564,01 15 13 482,88 14 049,45 14 639,82 15 047,12 15 255,00 14 11 916,61 12 417,36 12 939,16 13 299,15 13 482,88 13 10 532,30 10 974,88 11 436,06 11 754,22 11 916,61 12 9 308,79 9 699,96 10 107,56 10 388,77 10 532,30 11 8 227,42 8 573,15 8 933,40 9 181,94 9 308,79 10 7 271,67 7 577,23 7 895,64 8 115,30 8 227,42 9 6 426,94 6 697,01 6 978,42 7 172,57 7 271,67 8 5 680,34 5 919,04 6 167,76 6 339,36 6 426,94 7 5 020,47 5 231,44 5 451,27 5 602,93 5 680,34 6 4 437,26 4 623,72 4 818,01 4 952,06 5 020,47 5 3 921,80 4 086,60 4 258,32 4 376,79 4 437,26 4 3 466,22 3 611,87 3 763,65 3 868,36 3 921,80 3 3 063,56 3 192,29 3 326,43 3 418,98 3 466,22 2 2 707,67 2 821,45 2 940,01 3 021,81 3 063,56 1 2 393,13 2 493,69 2 598,48 2 670,77 2 707,67 Article 3 With effect from 1 July 2005, the correction coefficients applicable under Article 64 of the Staff Regulations to the remuneration of officials and other servants shall be as indicated in column 2 of the following table. With effect from 1 January 2006, the correction coefficients applicable under Article 17(3) of Annex VII to the Staff Regulations to transfers by officials and other servants shall be as indicated in column 3 of the following table. With effect from 1 July 2005, the correction coefficients applicable to pensions under Article 20(2) of Annex XIII to the Staff Regulations shall be as indicated in column 4 of the following table. With effect from 1 May 2006, the correction coefficients applicable to pensions under Article 20(2) of Annex XIII to the Staff Regulations shall be as indicated in column 5 of the following table. 1 2 3 4 5 Country/Place Remuneration 1.7.2005 Transfer 1.1.2006 Pension 1.7.2005 Pension 1.5.2006 Czech Republic 90,6 78,6 100,0 100,0 Denmark 135,9 130,8 133,9 132,8 Germany 100,2 102,1 101,0 101,3 Bonn 96,0 Karlsruhe 95,0 Munich 106,4 Estonia 80,3 78,1 100,0 100,0 Greece 93,0 91,2 100,0 100,0 Spain 101,2 95,3 100,0 100,0 France 119,0 106,3 113,9 111,4 Ireland 122,4 116,3 120,0 118,7 Italy 111,8 107,6 110,1 109,3 Varese 99,0 Cyprus 92,0 97,2 100,0 100,0 Latvia 76,1 72,9 100,0 100,0 Lithuania 77,1 73,6 100,0 100,0 Hungary 90,0 73,0 100,0 100,0 Malta 89,6 92,3 100,0 100,0 Netherlands 109,7 101,3 106,3 104,7 Austria 107,1 107,0 107,1 107,0 Poland 81,4 74,9 100,0 100,0 Portugal 91,5 90,1 100,0 100,0 Slovenia 83,0 80,8 100,0 100,0 Slovakia 92,9 82,1 100,0 100,0 Finland 117,7 112,8 115,7 114,8 Sweden 112,4 105,1 109,5 108,0 United Kingdom 143,8 117,4 133,2 128,0 Culham 115,4 Article 4 With effect from 1 July 2005, the amount of the parental leave allowance referred to in Article 42a of the Staff Regulations shall be EUR 822,06 to EUR 1 096,07 for single parents. Article 5 With effect from 1 July 2005 the basic amount of the household allowance referred to in Article 1(1) of Annex VII to the Staff Regulations shall be EUR 153,75. With effect from 1 July 2005 the amount of the dependent child allowance referred to in Article 2(1) of Annex VII to the Staff Regulations shall be EUR 335,96. With effect from 1 July 2005 the amount of the education allowance referred to in Article 3(1) of Annex VII to the Staff Regulations shall be EUR 227,96. With effect from 1 July 2005 the amount of the education allowance referred to in Article 3(2) of Annex VII to the Staff Regulations shall be EUR 82,07. With effect from 1 July 2005, the minimum amount of the expatriation allowance referred to in Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto shall be EUR 455,69. Article 6 With effect from 1 January 2006, the kilometric allowance referred to in Article 8 of Annex VII to the Staff Regulations shall be adjusted as follows:  : EUR 0 for every km from : 0 to 200 km  : EUR 0,3417 for every km from : 201 to 1 000 km  : EUR 0,5695 for every km from : 1 001 to 2 000 km  : EUR 0,3417 for every km from : 2 001 to 3 000 km  : EUR 0,1139 for every km from : 3 001 to 4 000 km  : EUR 0,0548 for every km from : 4 001 to 10 000 km  : EUR 0 for every km over : 10 000 km. A flat-rate supplement shall be added to the above kilometric allowance, amounting to:  EUR 170,84 if the distance by train between the place of employment and the place of origin is between 725 km and 1 450 km,  EUR 341,66 if the distance by train between the place of employment and the place of origin is greater than 1 450 km. Article 7 With effect from 1 July 2005 the daily subsistence allowance referred to in Article 10 of Annex VII to the Staff Regulations shall be:  EUR 35,31 for an official who is entitled to the household allowance,  EUR 28,47 for an official who is not entitled to the household allowance. Article 8 With effect from 1 July 2005, the lower limit for the installation allowance referred to in Article 24(3) of the conditions of employment of other servants shall be:  EUR 1 005,33 for a servant who is entitled to the household allowance,  EUR 597,77 for a servant who is not entitled to the household allowance. Article 9 With effect from 1 July 2005, for the unemployment allowance referred to in the second subparagraph of Article 28a(3) of the Conditions of employment of other servants, the lower limit shall be EUR 1 205,67, the upper limit shall be EUR 2 411,35 and the standard allowance shall be EUR 1 096,07. Article 10 With effect from 1 July 2005, the table of basic monthly salaries in Article 63 of the Conditions of employment of other servants shall be replaced by the following: 1.7.2005 Step Category Group 1 2 3 4 A I 6 144,76 6 905,90 7 667,04 8 428,18 II 4 459,77 4 894,34 5 328,91 5 763,48 III 3 747,74 3 914,68 4 081,62 4 248,56 B IV 3 600,20 3 952,65 4 305,10 4 657,55 V 2 827,89 3 014,30 3 200,71 3 387,12 C VI 2 689,53 2 847,87 3 006,21 3 164,55 VII 2 407,22 2 489,13 2 571,04 2 652,95 D VIII 2 175,76 2 303,90 2 432,04 2 560,18 IX 2 095,34 2 124,53 2 153,72 2 182,91 Article 11 With effect from 1 July 2005, the table of basic monthly salaries in Article 93 of the Conditions of employment of other servants shall be replaced by the following: Function group 1.7.2005 Step Grade 1 2 3 4 5 6 7 IV 18 5 258,78 5 368,14 5 479,78 5 593,73 5 710,06 5 828,81 5 950,02 17 4 647,85 4 744,50 4 843,17 4 943,89 5 046,70 5 151,65 5 258,78 16 4 107,89 4 193,31 4 280,52 4 369,53 4 460,40 4 553,16 4 647,85 15 3 630,66 3 706,16 3 783,23 3 861,91 3 942,22 4 024,20 4 107,89 14 3 208,87 3 275,60 3 343,72 3 413,25 3 484,23 3 556,69 3 630,66 13 2 836,08 2 895,06 2 955,26 3 016,72 3 079,46 3 143,50 3 208,87 III 12 3 630,61 3 706,10 3 783,17 3 861,84 3 942,14 4 024,12 4 107,80 11 3 208,85 3 275,57 3 343,69 3 413,22 3 484,19 3 556,65 3 630,61 10 2 836,08 2 895,06 2 955,26 3 016,71 3 079,44 3 143,48 3 208,85 9 2 506,62 2 558,74 2 611,95 2 666,27 2 721,71 2 778,31 2 836,08 8 2 215,43 2 261,50 2 308,53 2 356,53 2 405,53 2 455,56 2 506,62 II 7 2 506,55 2 558,69 2 611,90 2 666,23 2 721,69 2 778,29 2 836,08 6 2 215,31 2 261,39 2 308,42 2 356,44 2 405,45 2 455,48 2 506,55 5 1 957,91 1 998,64 2 040,21 2 082,64 2 125,96 2 170,17 2 215,31 4 1 730,42 1 766,41 1 803,15 1 840,66 1 878,94 1 918,02 1 957,91 I 3 2 131,74 2 175,98 2 221,14 2 267,24 2 314,29 2 362,32 2 411,35 2 1 884,55 1 923,66 1 963,58 2 004,33 2 045,93 2 088,39 2 131,74 1 1 666,02 1 700,60 1 735,89 1 771,92 1 808,69 1 846,23 1 884,55 Article 12 With effect from 1 July 2005, the lower limit for the installation allowance referred to in Article 94 of the Conditions of employment of other servants shall be:  EUR 756,18 for a servant who is entitled to the household allowance,  EUR 448,32 for a servant who is not entitled to the household allowance. Article 13 With effect from 1 July 2005, for the unemployment allowance referred to in the second subparagraph of Article 96(3) of the Conditions of employment of other servants, the lower limit shall be EUR 904,26, the upper limit shall be EUR 1 808,51 and the standard allowance shall be EUR 822,06. Article 14 With effect from 1 July 2005, the allowances for shiftwork laid down in Article 1 of Council Regulation (ECSC, EEC, Euratom) No 300/76 (2) shall be EUR 344,58, EUR 520,10, EUR 568,66 and EUR 775,27. Article 15 With effect from 1 July 2005, the amounts in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (3) shall be subject to a coefficient of 4,974173. Article 16 With effect from 1 July 2005, the table in Article 8 of Annex XIII to the Staff Regulations shall be replaced by the following: 1.7.2005 Step Grade 1 2 3 4 5 6 7 8 16 15 255,00 15 896,04 16 564,01 16 564,01 16 564,01 16 564,01 15 13 482,88 14 049,45 14 639,82 15 047,12 15 255,00 15 896,04 14 11 916,61 12 417,36 12 939,16 13 299,15 13 482,88 14 049,45 14 639,82 15 255,00 13 10 532,30 10 974,88 11 436,06 11 754,22 11 916,61 12 9 308,79 9 699,96 10 107,56 10 388,77 10 532,30 10 974,88 11 436,06 11 916,61 11 8 227,42 8 573,15 8 933,40 9 181,94 9 308,79 9 699,96 10 107,56 10 532,30 10 7 271,67 7 577,23 7 895,64 8 115,30 8 227,42 8 573,15 8 933,40 9 308,79 9 6 426,94 6 697,01 6 978,42 7 172,57 7 271,67 8 5 680,34 5 919,04 6 167,76 6 339,36 6 426,94 6 697,01 6 978,42 7 271,67 7 5 020,47 5 231,44 5 451,27 5 602,93 5 680,34 5 919,04 6 167,76 6 426,94 6 4 437,26 4 623,72 4 818,01 4 952,06 5 020,47 5 231,44 5 451,27 5 680,34 5 3 921,80 4 086,60 4 258,32 4 376,79 4 437,26 4 623,72 4 818,01 5 020,47 4 3 466,22 3 611,87 3 763,65 3 868,36 3 921,80 4 086,60 4 258,32 4 437,26 3 3 063,56 3 192,29 3 326,43 3 418,98 3 466,22 3 611,87 3 763,65 3 921,80 2 2 707,67 2 821,45 2 940,01 3 021,81 3 063,56 3 192,29 3 326,43 3 466,22 1 2 393,13 2 493,69 2 598,48 2 670,77 2 707,67 Article 17 With effect from 1 July 2005 the amount of the dependent child allowance referred to in Article 14(1) of Annex XIII to the Staff Regulations shall be as follows: 1.7.2005-31.12.2005 : EUR 282,04 1.1.2006-31.12.2006 : EUR 295,52 1.1.2007-31.12.2007 : EUR 309,00 1.1.2008-31.12.2008 : EUR 322,47. Article 18 With effect from 1 July 2005 the amount of the education allowance referred to in Article 15(1) of Annex XIII to the Staff Regulations shall be as follows: 1.7.2005-31.8.2005 : EUR 16,41 1.9.2005-31.8.2006 : EUR 32,83 1.9.2006-31.8.2007 : EUR 49,23 1.9.2007-31.8.2008 : EUR 65,65. Article 19 With effect from 1 July 2005, for the purposes of application of Article 18 of Annex XIII to the Staff Regulations, the amount of the fixed allowance mentioned in Article 4a of Annex VII to the Staff Regulations in force before 1 May 2004 shall be:  EUR 118,88 per month for officials in Grade C4 or C5,  EUR 182,26 per month for officials in Grade C1, C2 or C3. Article 20 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2005. For the Council The President M. BECKETT (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 723/2004 (OJ L 124, 27.4.2004, p. 1). (2) Council Regulation (ECSC, EEC, Euratom) No 300/76 of 9 February 1976 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof (OJ L 38, 13.2.1976, p. 1). Regulation as last amended by Regulation (EC, Euratom) No 860/2004 (OJ L 161, 30.4.2004, p. 26). (3) Regulation (EEC, Euratom, ECSC) No 260/68 of the Council of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities (OJ L 56, 4.3.1968, p. 8). Regulation as last amended by Regulation (EC, Euratom) No 1750/2002 (OJ L 264, 2.10.2002, p. 15).